 Case 7:20-cv-00098-M-BP Document 12 Filed 09/08/20                Page 1 of 1 PageID 54



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

JIM B. ESTES,                                 §
TDCJ No. 1003415,                             §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §     Civil Action No. 7:20-cv-00098-M-BP
                                              §
JOSEPH M. EASTRIDGE, et al.,                  §
                                              §
       Defendants.                            §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Plaintiff filed a letter on August 21, 2020, which the District Court construes as

objections. The District Court reviewed the proposed Findings, Conclusions, and

Recommendation de novo. Finding no error, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that Plaintiff’s Complaint (ECF No. 2) is DISMISSED

without prejudice.

       SO ORDERED this 8th day of September, 2020.



                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
